Hopkins, J.,
concurs with respect to the orders entered August 10, 1965 and April 30, 1965, but dissents with respect to the order entered June 2, 1965 and the judgment entered thereon and votes to vacate said *674judgment and to reverse said order and to deny the motion to dismiss the complaint, on condition that plaintiff submit to pretrial examination on a date to be fixed by due notice or stipulation, with the following memorandum: In my opinion the record does not demonstrate that plaintiff’s failure to appear for pretrial examination was willful to a degree that would warrant dismissal of her complaint.